Citation Nr: 1516173	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  10-38 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for infertility.

2.  Entitlement to service connection for a sinus disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1980 to October 1984 and from February 1988 to March 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The issues on appeal were previously remanded by the Board in March 2012 and July 2014.

In a March 2009 Administrative Decision, VA determined that the Veteran was discharged under other than honorable conditions for the period of service between February 1988 and March 1989, serving as a bar to all VA compensation benefits relating to that period of service but is entitled to VA treatment for any service-connected disability.  In a July 2008 statement, the Veteran noted that he was seeking service connection for conditions that occurred during his first period of "honorable" service from October 1980 to October 1984.  Accordingly, the Board will only consider whether service connection for infertility and a sinus disability is warranted based on the Veteran's period of service from October 1980 to October 1984.

In September 2011, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) of the Board that is no longer employed by the Board.  He later testified at a hearing before the undersigned VLJ in January 2015.  Transcripts from these hearings have been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Pursuant to the Board's March 2012, the issue of service connection for infertility was remanded to afford the Veteran a VA examination in order to determine the etiology of the infertility disorder.  With respect to the Veteran's claim for sinus difficulties, the Board deferred adjudication of claim because the Veteran alleged that his sinus condition was secondary to his infertility.

A review of the record reveals that the Veteran was scheduled for a VA examination in April 2012.  See VA 21-2507 (Request for Physical Examination) dated April 2012.  The Veteran was sent a notice letter to his current address of record in April 2012 informing him that he had been scheduled for a VA examination.  The Veteran failed to report to the scheduled examination.

In a November 2012 statement, the Veteran notified VA that he desired to attend a VA examination and reported that he did not receive notification of the previous exam.  The Veteran requested that his examination be rescheduled.  During the January 2015 Board hearing, the Veteran again testified that he did not receive notice of the examination and stated that he would be willing to attend a new VA examination.  

For these reasons, and in order to afford the Veteran full consideration of his claims, the Board finds that he should be rescheduled for a VA examination to assist in determining the etiology of his infertility disorder.  

With respect to the Veteran's claim for sinus difficulties, the Veteran has alleged that this condition is secondary to his infertility.  He testified the a VA doctor had told him that sinusitis was caused by a sexually transmitted disease is service.  He indicated that this opinion was not written down.  The Board finds that the Veteran should be afforded a VA examination to assist in determining whether his sinus disorder is related to service or is caused or aggravated by his infertility.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain all outstanding VA treatment records and should associate them with the record.   

2.  Then, the Veteran should be afforded an appropriate VA examination to determine the etiology of his reported infertility.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including service treatment records, and post-service medical records.

The examiner should then opine whether it is at least as likely as not (50 percent or greater probability) that any current infertility is causally or etiologically related to the Veteran's service from October 1980 to October 1984, to include whether it is a residual of his in-service complaints of urethra discharge, testicular pain, and provisional diagnosis of spermatocele. 

In rendering his or her opinion, the examiner should consider and discuss the Veteran's medical history during and since service, as well as the September 2011 medical opinion from the Veteran's private doctor (Dr. H.B). 

A rationale for any opinion reached should be provided.

3.  Schedule the Veteran for an appropriate VA examination to determine the etiology of his reported sinus disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including service treatment records, and post-service medical records.

The examiner should then opine whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed sinus disorder had its onset in service or is otherwise related to service.  The examiner should set forth an opinion as to whether it is at least as likely as not that any currently diagnosed sinus disorder is caused or aggravated by the Veteran's infertility.  

A rationale for any opinion reached should be provided.

4.  After completion of the above action, and any additional notification and/or development deemed warranted, readjudicate the claims, in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




